SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 12b-25 NOTIFICATION OF LATE FILING OMB APPROVAL OMB NUMBER : 3235-0058 EXPIRES: May 31, 1997 ESTIMATED AVERAGE BURDEN HOURS PER RESPONSE 2.50 SEC FILE NUMBER 000-11730 CUSIP NUMBER 82845R 10 7 (CHECK ONE): / /Form 10-K / /Form 20-F / / Form 11-K /X/Form 10-Q / / Form N-SAR For Period Ended: DECEMBER 31, 2000 / / Transition Report on Form 10-K / / Transition Report on Form 10-Q / / Transition Report on Form 20-F / / Transition Report on Form N-SAR / / Transition Report on Form 11-K For the Transition Period Ended: Read attached instruction sheet before preparing form. Please print or type. Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. If the notification relates to a portion of the filing checked above, identify the item(s) to which the notification relates. PART I - REGISTRANT INFORMATION Full Name of Registrant: COGNIGEN NETWORKS, INC. Former Name if Applicable: Address of principal executive office (Street and number): 7001 Seaview Avenue NW, Suite 210 City, State and Zip Code: Seattle, Washington 98117 PART II - RULES 12b-25(b) AND (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b25(b), the following should be completed. (Check appropriate box.) /X/ (a) The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense; /X/ (b) The subject annual report, semi-annual report, transition report on Form 10-K, 20-F, 11-K or Form N-SAR, or portion thereof will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report or transition report on Form 10-Q, or portion thereof will be filed on or before the fifth calendar day following the prescribed due date; and / / (c) The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III - NARRATIVE State below in reasonable detail the reasons why Forms 10-K, 20-F, 11-K, N-SAR or the transition report or portion thereof, could not be filed within the prescribed time period. (Attach extra sheets if needed.) More time is needed to resolve outstanding accounting issues, which may impact the quarterly report on Form 10-QSB for December 31, 2000. PART IV - OTHER INFORMATION (1) Name and telephone number of person to contact in regard to this notification: Darrell H. Hughes 297-6151 (Name) (Area Code) (Telephone Number) (2) Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed? If answer is no, identify report(s). /X/ Yes / / No See attached addendum. (3) Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year would be reflected by the earnings statements to be included in the subject report or portion thereof? / / Yes /X/ No If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made. COGNIGEN NETWORKS, INC. (Name of Registrant as Specified in Charter) Has caused this notification to be signed on its behalf by the undersigned thereunto duly authorized. Date: February 14, 2001 By: /s/ Darrell H. Hughes, President DARRELL H. HUGHES, PRESIDENT
